Exhibit TIER TECHNOLOGIES Moderator: Ronald Rossetti Page 1 TIER TECHNOLOGIES Moderator: Ronald Rossetti February 9, 2010 5:00 pm EST Operator: Good afternoon.I would like to welcome everyone to the Tier Technologies’ First Quarter Earnings Conference call for fiscal year 2010. All lines have been placed on mute to prevent any background noise. After the speakers' remarks, there will be a question and answer session. If you would like to ask a question during this time, simply press star then the number one (1) on your telephone keypad. If you would like to withdraw your question, press star then the number two (2) on your telephone keypad.Thank you. Ms.
